Case 1:17-cr-00061-LAP Document 249 Filed 02/04/20 Page i of1
KOSTELANETZ & FINK, LLP

7 WoRLD TRADE CENTER, 34™ FLOOR
NEw York, NEw YorK 10007

WASHINGTON, DC OFFICE —
601 NEW JERSEY AVENUE, NW, SUITE 620 TEL: (212) 808-8100
Wasuinaton, DC 20001 FAX: (212) 808-8108

— www kflaw.com
Tee: (202) 875-8000

Fax: (202) 844-3500

February 4, 2020

 

 

By ECF

 

| DOCUM AE MPy

Tlon. Loretta A. Preska

Ae Peat agg soma Howe

Shoei tar trem tatncn time etter ate)

United States District Judge ERBOU. SO 40 ov DET

Southern District of New York DYN" »

500 Pearl Street Mary CoN sangre serum
ARES ae

New York, New York 10007 ne, Sass fa be Rew ee

edit gd sake Be tran nied Ener tE tls

 

fatahaadegiablariehdidparinsenteaberia,

 

Re: United States v. Andrew Davenport,
S117 Cr. 61 (LAP)

Dear Judge Preska:

As the Court is aware, we represent Andrew Davenport in the above-referenced matter.

On January 21, 2020, Mr. Davenport self-surrendered to FCI Schuylkill Satellite Camp to begin
serving his sentence. As a condition of his pretrial release in this matter, Mr. Davenport
previously surrendered his passport to the Pretrial Services Office. We now request that the
Pretrial Services Office be directed to return Mr, Davenport’s passport to undersigned counsel
for safekeeping until his release from custody. We have conferred with AUSA Richard Cooper
and understand that the government has no objection to this request.

50 Pup, 2 a 2

oansarctitl

LORETTA A. PRESKA Ze ole Ze /s/Sharon L. McCarth

OWITED STATES DISTRICT J UBGE Sharon L. McCarthy
cc: AUSA Richard Cooper (by ECF)

   
   

Respectfully submitted,

 

 

 

 
